AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                              Page I of I



                                    UNITED STATES DISTRJCT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     V.                                     (For Offenses Committed On or After November I, 1987)



                       Josefina Flores-Munoz                                Case Number: 3: 18-mj-22539-RAM

                                                                           Chandra Leigh Peterson
                                                                                                         ------
                                                                                                 r
REGISTRATION NO. 80555298                                                                            L




THE DEFENDANT:
                                                                                                 Nov   02 2018
                                                                                                 ~,:''I 0 l~ 2018

 1ZJ pk~edguilfy~coun«~ _l_o_f_C_o_m
                                   _p_
                                     ~_~_t_ _ _ _ _ _ _ _~-c-,r-,-.-. ~,~~--~~=;-~--
 D was found guilty to count( s)                          <..-          s/ Shadim

     after a plea of not guilty.                         L ___ _ __               J
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

 D The defendant has been found not guilty on count(s)
                                                       --------------------
 0 Count(s)                                               dismissed on the motion of the United States.
                   -----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                 25 DAYS


  IZI Assessment: $10 WAIVED         IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                      charged in case _ _ .
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Friday, November 2, 2018
                                                                         Date of Imposition of Sentence



                                                                         H~~QUAID
                                                                         UNITED STATES MAGISTRATE JUDGE



                                                                                                               3: l 8-mj -22539-RAM
